Exhibit 10.1

 

EXECUTION

 

FIRST AMENDMENT TO AMENDED AND RESTATED REVENUE SHARING AND SECURITIES PURCHASE
AGREEMENT AND RESTRUCTURING AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED REVENUE SHARING AND SECURITIES
PURCHASE AGREEMENT AND RESTRUCTURING AGREEMENT (this “Amendment”) dated as of
August 3, 2017 is entered into by and among Marathon Patent Group, Inc., a
Delaware corporation (the “Company”), the undersigned Subsidiaries of the
Company and DBD Credit Funding, LLC (“DBD”) as Purchaser and Collateral Agent
under that certain Amended and Restated Revenue Sharing and Securities Purchase
Agreement between the Company dated as of January 10, 2017 (prior to giving
affect to this Amendment or, as the context requires, after giving effect to
this Amendment, the “Agreement”).  Capitalized terms used in this Amendment and
not otherwise defined shall have the meanings provided in the Agreement.

 

RECITALS

 

WHEREAS, pursuant to the Agreement and the Original Agreement, the Company has
previously issued to the Purchaser the Revenue Stream, the Notes and the
Warrants, and as of June 30, 2017, $15,998,739.21 in principal amount of Notes
and $221,976.19 in interest remains outstanding.

 

WHEREAS, the Company has requested that the Purchaser amend the Agreement as set
forth herein, and the Purchaser has agreed to so amend the Agreement on the
terms and conditions set forth herein, including in consideration of the
Company’s agreement to use its best efforts to obtain any shareholder and other
consents required to effect a contribution by the Company and its applicable
Subsidiaries of certain of the Patents (identified on Schedule I(c) to the
Amendment, the “Designated Portfolios”) to one or more newly created entities
(such entity or entities, the “SPE”) on the terms and conditions set forth
herein,

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      AMENDMENTS

 

1.1.         Definitions.  Effective on the Amendment Effective Date, Appendix I
is hereby amended as follows:

 

1.1.1.      The definition of Revenue Stream is hereby amended and restated as
follows:

 

“Revenue Stream” means a right to receive payment in cash of the Revenue Stream
Amount; provided, that unless the Revenue Stream is accelerated in

 

--------------------------------------------------------------------------------


 

accordance with the Agreement, such right shall be recourse solely to
Monetization Revenues and the Patents.

 

1.1.2.      The following definitions are added to Appendix I:

 

“Amendment” shall mean that certain First Amendment to Amended and Restated
Revenue Sharing and Securities Purchase Agreement and Restructuring Agreement
dated as of August 3, 2017 between the Company, on the one hand, and the
Collateral Agent and the Purchaser, on the other.

 

“Amendment Effective Date” shall have the meaning provided in Section 4.1 of the
Amendment.

 

“Cash Advance Accrual Amount” shall mean an amount equal to 150% of any Cash
Advance.

 

“Cash Advance” shall mean amounts advanced or incurred by the Collateral Agent
or the Purchaser following June 30, 2017 (whether advanced before or after the
consummation of the SPE Restructuring) in connection with the pursuit of
Monetization Activities, the negotiation or implementation of the transactions
provided for under the Restructuring Agreement, in respect of Maintenance Fees,
or as otherwise specified under the Agreement, and any accrued interest not paid
between May 1, 2017 through the earlier to occur of (i) November 1, 2017 and
(ii) the Restructuring Effective Date.

 

“DBD Distributions” shall mean a right to any distributions from the SPE equal
to the sum of the DBD Priority Amount plus the DBD Residual.

 

“DBD Membership Interest” shall mean a membership interest in the SPE that
provides for DBD or its designee to be the sole managing member of the SPE,
including, without limitation, to be the IP Monetization Manager with respect to
the Designated Portfolios held by the SPE, and that provides DBD or its designee
with the right to the DBD Distributions and the Company with the right to the
Marathon Residual.

 

“DBD Priority Amount” shall mean the sum of (a) the Cash Advance Accrual Amount,
plus (b) the Management Fee Accrual Amount, plus (c) the difference between
(x) $24,500,000 minus (y) any payments made by the Company after the Amendment
Effective Date and prior to the Restructuring in respect of principal on the
Notes or with respect to the Revenue Stream.

 

“DBD Residual” shall mean 55% of Monetization Revenues, after payment in full of
the Revenue Stream and the Notes or, following completion of the SPE
Restructuring, after satisfaction of the DBD Priority Amount and, for the
avoidance of doubt, after payment in full of all Third Party Payments due in
connection with any applicable Monetization Revenues, the Patents or the
operations of the SPE.

 

2

--------------------------------------------------------------------------------


 

“Designated Portfolios” shall mean the patents set forth on Schedule I(c) to the
Amendment.(1)

 

“Entity Taxes” means any and all United States federal, state, local and other
taxes or “imputed underpayment” under Section 6225 of the Code (or any similar
state or local law) (in each case, including any interest, fines, assessments,
penalties or additions to tax imposed in connection therewith or with respect
thereto) imposed on the Tax Partnership under the Partnership Tax Audit Rules.

 

“IP Monetization Manager” shall mean DBD or its designee, as the sole party
empowered from and after the Amendment Effective Date, to control Monetization
Activities.

 

“Maintenance Fees” shall have the meaning provided in Section 2.1.3 of the
Amendment.

 

“Management Fee Accrual Amount” shall mean the then unpaid portion of the
Management Fees.

 

“Management Fees” shall mean the amount equal to the sum of (x) $2,450,000
annually, commencing July 1, 2017 and each anniversary thereof plus (y) 10% of
any Cash Advances, which amount shall be fully earned and non refundable.  The
annual assessment of the annual fee specified above shall cease only after no
further Monetization Activities are continuing or contemplated, and after the
SPE structure has been wound down, in each case, in the sole judgment of DBD.

 

“Marathon Residual” shall mean 45% of Monetization Revenues, after payment in
full of the Revenue Stream and the Note Obligations or following the
Restructuring Effective Date, after satisfaction of the DBD Priority Amount and,
for the avoidance of doubt, after payment in full of all amounts due to third
parties in connection with any applicable Monetization Revenues, the Patents or
the operations of the SPE.

 

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions and any similar provision of state or local
tax laws.

 

“Patent Rights” shall have the meaning set forth in Section 2.4.3.2 of the
Amendment.

 

“Release” shall have the meaning set forth in Section 2.3 of the Amendment.

 

“Restructuring” shall have the meaning provided in Section 2.2.1 of the
Amendment.

 

--------------------------------------------------------------------------------

(1)   To consist of Dynamic Advances, Traverse (CPT) and Magnus (Siemens)
portfolios.

 

3

--------------------------------------------------------------------------------


 

“Restructuring Effective Date” shall have the meaning provided in Section 4.2 of
the Amendment.

 

“Required Consents” shall have the meaning provided in Section 2.2.1 of the
Amendment.

 

“Revenue Stream Amount” shall mean an amount equal to the sum of (a) the Cash
Advance Accrual Amount, plus (b) the Management Fee Accrual Amount, plus (c) the
difference between (x) $24,500,000 minus (y) any payments made by the Company
after the Amendment Effective Date and prior to the Restructuring in respect of
principal on the Notes, plus (d) the DBD Residual.

 

“SPE” shall have the meaning provided in the recitals to the Amendment.

 

“SPE Operating Agreement” shall mean that certain limited liability company
agreement for the SPE entered into in connection with the Restructuring by DBD
and the Company, as the sole members, or their respective designees.

 

“Tax Partnership” shall have the meaning provided in Section 2.4.2 of the
Amendment.

 

“Tax Return” shall have the meaning provided in Section 2.4.5 of the Amendment.

 

“Third Party Payments” shall mean amounts due to prior owners or licensors of
the Patents or due to consultants, attorneys, and other third parties, in each
case, in connection with any applicable Monetization Revenues, but solely to the
extent described on Schedule I(d) to the Amendment.

 

1.2.         Section 2.4 of the Agreement shall be amended by adding the
following new sentence immediately after the last sentence of such Section:

 

“Notwithstanding the foregoing, the above described payment of interest on the
Notes and all outstanding interest due as of the Amendment Effective Date shall
be deferred from May 1, 2017 through the earlier to occur of (i) November 1,
2017 and (ii) the Restructuring Effective Date, and any accrued and unpaid
interest as of the end of such deferral period shall be deemed a Cash Advance.”

 

1.3.         Section 2.8 of the Agreement shall be amended and restated as
follows:

 

“2.8.       Monetization Revenues.

 

2.8.1  Prior to the Restructuring.  From and after the Amendment Effective Date
and prior to the Restructuring Effective Date, all Monetization Revenues shall
be deposited in the Cash Collateral Account, which shall be under the full and
exclusive control of the Collateral Agent as described in Section 6.11 of the
Agreement, or, if directed by the Collateral Agent, paid over directly to the

 

4

--------------------------------------------------------------------------------


 

Collateral Agent or to such other account as is designated by the Collateral
Agent. and all such proceeds shall be applied:

 

i)                                         First, to the payment of any Third
Party Payment due in connection with such Monetization Revenues.

 

ii)                                      Second, to the Purchaser to pay the
Note Obligations until paid in full.

 

iii)                                   Third, to the Purchaser to be applied to
the Revenue Stream until the Revenue Stream Amount (other than the DBD Residual)
is paid in full.

 

iv)                                  Fourth, pro rata to the Purchaser to pay
the DBD Residual and to the Company to pay the Marathon Residual.

 

2.8.2  Post-Restructuring. From and after the Restructuring Effective Date,
(i) all Monetization Revenues from the Designated Portfolios shall be the sole
and exclusive property of the SPE, and shall be applied in accordance with the
SPE Operating Agreement, and (ii) all Monetization Revenues from Patents other
than the Designated Portfolios shall be the sole and exclusive property of the
Company and its remaining Subsidiaries, which for all purposes are to be managed
solely and exclusively by the Company in its sole and absolute discretion as to
which DBD and SPE shall have no claims and or rights whatsoever, and to be
assigned, licensed and managed as determined by the Company.  If the Company
receives any Monetization Revenues from the Designated Portfolios, on or
following the Restructuring Effective Date, such Monetization Revenues shall be
held in trust by the Company for the benefit of the SPE and shall be immediately
turned over to the SPE in the form received.

 

1.4.         Section 2.11 of the Agreement shall be amended by adding the
following proviso to the end of the last sentence of such Section: “; provided,
that following the Amendment Effective Date the Collateral Agent (including as
IP Monetization Manager) shall be entitled to use the license provided for under
the Patent License Agreement without limitation and in furtherance of the
discretion and exclusive control provided the Collateral Agent under Section 2.1
of the Amendment, except that upon completion of the Restructuring, the rights
of the Collateral Agent to grant additional sub-licenses under the Patent
License Agreement shall be limited to the Designated Portfolios”.

 

1.5.         Article VI (Covenants) of the Agreement shall be amended by
deleting the proviso at the end of the first sentence.

 

1.6.         Section 6.10 of the Agreement shall be amended by adding the
following new sentence immediately after the last sentence of such Section:

 

“Notwithstanding the foregoing, the above described minimum Liquidity thresholds
shall not apply during the period from and after the Amendment Effective Date to
and including November 1, 2017 (the “Interim Period”), and instead, during the
Interim Period, (i) the Issuer and the Guarantors shall maintain Liquidity at
all times during each period specified in the table below of not less

 

5

--------------------------------------------------------------------------------


 

than the amount set forth opposite such period in the table below, and (ii) the
Issuer shall provide monthly certifications demonstrating Liquidity not later
than 2 Business Days after the end of each month occurring during the Interim
Period, commencing with a certification as to Liquidity as of August 31, 2017
delivered not later than September 2, 2017:

 

Period

 

Minimum Liquidity

 

Amendment Effective Date
to
November 1, 2017

 

$

135,000

 

 

“

 

1.7.         Section 7.1 of the Agreement shall be amended by inserting the
following new Section 7.1.10 immediately after Section 7.1.9 therein:

 

“7.1.10   Restructuring. The Company fails to satisfy the conditions to the
Restructuring specified in Section 4.2 of the Amendment on or before the dates
specified in such Section.”

 

1.8.         Section 7.2.2 of the Agreement shall be amended by replacing the
phrase “an amount equal to 12x (1,200%) of the Revenue Stream Basis” with the
phrase “an amount equal to the Revenue Stream Amount.”

 

1.9.         Section 7.2.5 of the Agreement shall be amended by deleting the
proviso thereto.

 

1.10.       Section 8.1 shall be amended by adding the phrase “and other Note
Obligations and to the Revenue Stream” to the end of the last sentence of such
Section.

 

2.                                      COVENANTS

 

2.1.         Management of Patents and Monetization Activities.

 

2.1.1.      From and after the Amendment Effective Date, and notwithstanding any
other provision of the Agreement, including, without limitation, Section 6.9.1,
the IP Monetization Manager shall have, with respect to the Designated
Portfolio, the sole and absolute discretion to make any and all decisions,  and
in any manner it sees fit for any purpose, relating to, and shall otherwise
fully, solely, absolutely and irrevocably control in all respects, the Patents
and any Monetization Activities, including by way of example and not limitation:
(x) the initiation, direction, termination, conclusion or negotiation of any
assignment, sale or license (whether directly or through multiple tiers or
sub-licensees) of any Patent or any other type of a Monetization Activity of any
nature or description; (y) the maintenance or abandonment, in whole or in part,
of any one or more of the Patents; or (z) the discretion to make or to decline
to make Cash Advances.  The Company shall promptly and fully follow all of the
directions and instructions of

 

6

--------------------------------------------------------------------------------


 

the IP Monetization Manager with respect to, and closely cooperate in any
proceeding, transactions or otherwise with the IP Monetization Manager and its
legal representative and implement, the foregoing, including by executing and
delivering all pertinent instruments (including powers of attorney), documents
or agreements, making any filings and taking all other necessary or appropriate
actions to that effect, as instructed in writing by the IP Monetization Manager
or its legal representatives. The Company hereby grants the IP Monetization
Manager a power-of-attorney to take all steps in the Company’s name in
furtherance of the foregoing, and agrees to promptly on request of the IP
Monetization Manager execute and deliver to the IP Monetization Manager one or
more powers-of-attorney prepared by the IP Monetization Manager, including
taking any steps required for the effectiveness of such powers-of-attorney under
the rules of any applicable jurisdiction.  The Company shall at no time take any
action or omission that undermines, is inconsistent with or derogates from such
instructions.  From the Amendment Effective Date to the earlier to occur of
November 1, 2017 or the Restructuring Effective Date, subject to the written
consent of the IP Monetization Manager, the Company shall have control over all
Patents not included in the Designated Portfolio.  From the Restructuring
Effective Date, if any, the Company shall have full control over all Patents not
included in the Designated Portfolio.  If the Restructuring does not occur, the
Company shall have the rights granted to it under the Agreement as they pertain
to the Patents not included in the Designated Portfolio. Neither the Purchaser
nor the Collateral Agent nor the SPE nor the IP Monetization Manager nor any of
their respective representatives shall have any liability whatsoever to the
Company under any theory of law for any reason for any acts or omissions in
connection with the Patents or in connection with any Monetization Activities. 
Doug Croxall, for so long as he is an officer or employee of the Company, shall
be available at all reasonable times to the IP Monetization Manager, to provide
such commercially reasonable assistance and consultation as to the operation and
enforcement of the Patents as such Person shall request.  Without limiting the
foregoing, if and to the extent that the Company enters into any arrangements
with respect to the Patents, transacts any business, signs any documents or
otherwise takes any action or omission of any kind, that is not at the express
advance written direction, or consent of the IP Monetization Manager, such
arrangements shall be null and void ab initio and of no effect, including vis a
vis any third party. The Company shall be fully liable to the Collateral Agent
and the Purchaser and, following the Restructuring, to the SPE, for any damages
or losses, and the Company shall defend indemnify and hold harmless the
Collateral Agent and the Purchaser and the SPE and the IP Monetization Manager
and other representatives from and against, any claims, suits, damages,
penalties or liabilities, sustained or incurred by or asserted against
Collateral Agent or any Purchaser or the SPE or IP Monetization Manager or such
other representative in connection with or related to Company’s breach of this
Section 2.1.1.  From and after the Amendment Effective Date and notwithstanding
any other provision in this Amendment or the Agreement, the IP Monetization
Manager shall have the right, at any time and from time to time, to set off and
apply any amounts

 

7

--------------------------------------------------------------------------------


 

constituting the Marathon Residual to pay any and all amounts due under this
Amendment or the Agreement to the IP Monetization Manager, the Collateral Agent
or any Purchaser.

 

2.1.2.      From and after the Amendment Effective Date, the Collateral Agent,
the IP Monetization Manager and the Purchaser shall have the right, but no
obligation, to make Cash Advances, whether to pursue Monetization Activities
(whether directly or, after the Restructuring, by contributions of capital to
the SPE) and, in addition, shall have the right, but no obligation, to make any
payments that the Company is required to pay with respect to Maintenance Fees or
otherwise to pay amounts required to be paid by the Company under this Agreement
to the extent that the Company fails to timely make such payment and all such
amounts shall constitute Cash Advances. For the sake of clarity, no obligation
to make Cash Advances shall exist, and any Cash Advances shall be in the sole
discretion of the Collateral Agent, the IP Monetization Manager or the
Purchaser, as applicable, and the IP Monetization Manager shall have the
absolute discretion to make decisions on what Monetization Activities to fund
and whether or not to make Cash Advances, including to make determinations in
its sole discretion as to the abandonment of any Patent.

 

2.1.3.      From and after the Amendment Effective Date, the Company shall
remain and be fully responsible for all expenses related to the maintenance,
prosecution and enforcement of the Patents (“Maintenance Fees”).  Following the
occurrence of the Restructuring, the SPE shall be responsible for any
Maintenance Fees arising following the Restructuring and which are related to
the Designated Portfolios (it being understood and agreed that the IP
Monetization Manager shall have sole discretion as to whether to pay any such
Maintenance Fees and shall have the right to abandon any Patent included in the
Designated Portfolio at any time).

 

2.2.         Creation of Special Purpose Entity; Required Consents.

 

2.2.1.      From and after the Amendment Effective Date, the Company and the
Collateral Agent shall work diligently and in good faith to effect the
contribution of the Designated Portfolios to the SPE (the “Restructuring”),
including that the Company will use its best efforts to secure shareholder
approval of the Restructuring (including a ratification of this Amendment), and
to secure any third party consents deemed necessary or desirable (in the
judgment of the Collateral Agent) to permit the assignment of the Designated
Portfolios to the SPE without triggering any payment obligation to any such
third party, it being understood that such assignment may be conditioned on the
execution by the SPE of a joinder to the agreements noted on Schedule 2.2.1 to
the Amendment and the assumption by the SPE of certain liabilities of the
Company and its Subsidiaries under such agreements as specified on Schedule
2.2.1 to the Amendment (collectively, the “Required Consents”).

 

8

--------------------------------------------------------------------------------


 

2.2.2.      The Company and the Collateral Agent shall work diligently and in
good faith following the Amendment Effective Date to promptly seek the Required
Consents, and to finalize the organizational documentation for the SPE and the
assignment documentation for the Designated Portfolios, all of which shall be in
form and substance acceptable to the Collateral Agent. Upon the obtaining of the
Required Consents, the Company shall, and shall cause its applicable
Subsidiaries to, contribute and assign the Designated Portfolios to the SPE in a
manner and pursuant to documentation acceptable to the Collateral Agent. The
jurisdiction(s) of organization, organizational documentation, structure and tax
characteristics, for the SPE shall be satisfactory to the Collateral Agent in
all respects, provided that the SPE Operating Agreement shall provide for the
Purchaser or its designee to receive the DBD Membership Interest and for the
Company to receive the Company Residual. The Collateral Agent shall have the
right, at its sole discretion, to elect to have all or any portion of the
Designated Portfolios assigned to the SPE directly or to have any applicable
Subsidiary holding such Designated Portfolios assigned to the SPE.  All Required
Consents shall be in form and substance acceptable to the Collateral Agent in
all respects and no modifications shall be made to the terms of any existing
arrangements affecting the Patents without the consent of the Collateral Agent,
until the completion of the Restructuring, after which the Company shall be free
to make such modifications to the Patents that are not included in the
Designated Portfolios as it chooses.  Following the execution of the Amendment,
the parties shall work diligently and in good faith to satisfy the conditions
precedent to the effectiveness of the Amendment, to carry out the provisions of
the Amendment (including to provide the IP Monetization Manager with control of
all Monetization Activities), to complete the Restructuring and, following the
Restructuring, to effect and assignment of record of the Designated Portfolios.
 Without limiting the foregoing, the Company shall promptly commence and
diligently pursue the tasks and responsibilities which are the primary
responsibilities of the Company and its Subsidiaries as set forth on Schedule
2.2.2.  The parties shall bear their own expenses associated with the completion
of the Restructuring; provided, that any such expenses borne by the Collateral
Agent, the Purchasers and the IP Monetization Manager shall be reflected in the
calculations of the DBD Priority Amount and the Revenue Stream Amount as Cash
Advances.

 

2.2.3.      Unless otherwise agreed by the Collateral Agent, the Required
Consents shall have been secured and the Restructuring shall have been
consummated, no later than ninety (90) days following the Amendment Effective
Date(2).

 

2.2.4.      Upon completion of the Restructuring, the obligations of the Company
and its Subsidiaries under the Agreement shall be deemed to have been exchanged
for the DBD Membership Interest and to have been fully satisfied by the
completion of the Restructuring and the receipt by the Purchaser of the DBD
Membership Interest in the SPE.

 

--------------------------------------------------------------------------------

(2)  The date being November 1, 2017.

 

9

--------------------------------------------------------------------------------


 

2.3.         Public Announcements; Statements.  Neither the Company nor any
officer or other representative of the Company (including Doug Croxall) shall
make any public filing or announcement, or public issue, or release or deliver
to any person any statement of any kind concerning this Amendment or the subject
matter hereof, including relating to the transactions effected by or
contemplated by this Amendment, or the Restructuring or any Monetization
Activities and including any proxy materials, disclosures or other distributions
relating to any Required Consents (collectively, a “Release”), without the
Collateral Agent having first had an opportunity to review such Release and
having approved such Release in writing.  The Collateral Agent’s right to review
and approve any Release shall extend, without limitation, to any Release in the
form of a Form 8-K or other securities filing and, any report issued to lenders,
investors or prospective investors or lenders, any press release relating to the
transactions effected or contemplated by this Amendment or any Monetization
Activities.  The Company shall provide the Collateral Agent with interim and
final drafts of any and all proposed Releases as soon as available, and with
sufficient time to permit the Collateral Agent to review any and all Releases
prior to any and all deadlines for the issuance or filing of such Release
imposed by this Amendment or any applicable legal requirement.  In any event,
and without limiting the foregoing, the Company, shall provide the Collateral
Agent with not less than the time periods specified below to review any proposed
Release: (i) not less than two (2) Business Days for any draft Form 8-K, with at
least one (1) additional Business Day’s prior written notice of the date and
approximate time that the Company shall distribute such proposed Form 8-K to the
Collateral Agent for its review; (ii) not less than ten (10) Business Days for
any proposed interim or final draft proxy materials, including Form DEF 14A
filings, with an at least an additional (2) Business Days’ prior written notice
of the date and approximate time that the Company shall distribute such proposed
proxy material to the Collateral Agent for its review; and (iii) not less than
seven (7) Business Days of receipt of any draft of any other Release, with an
additional one (1) Business Days’ prior written notice of the date and
approximate time that the Company shall distribute such other Release to the
Collateral Agent for its review.  Other than the items above, any reports issued
by the Company or any officer or other representative of the Company to lenders,
investors or prospective investors or lenders or any interviews or any
statements delivered to any person of any kind, and any interview related to the
transactions described herein or any Monetization Activities may only disclose
content that had (i) previously been approved by the Collateral Agent for
disclosure or (ii) had been previously made public by a method that was not in
violation of this Section. Without limiting the foregoing, neither the Company
nor any officer or other representative of the Company shall, without the prior
written approval of the Collateral Agent, (i) make any type of public
announcement or communication of any nature or description that identifies or
refers to the Purchaser or the Collateral Agent or any Affiliate thereof,
whether in oral, written, electronic or other form or (ii) make any written,
visual or electronic communication identifying or referring to the Purchaser or
the Collateral Agent or any of their Affiliates, other than such disclosures or
other submissions as are legally required and solely to the limited extent so
required, and provided that the Company shall provide the Collateral Agent with
prior written notice of any such proposed disclosure, including the reason
therefor, to the extent legally permissible.

 

2.4.         Tax Treatment.

 

2.4.1.      The Company and the Purchaser intend and agree that for federal,
state and local income tax purposes, (i) the SPE will be treated as a
partnership, (ii) the

 

10

--------------------------------------------------------------------------------


 

Restructuring will be treated as contribution of the Revenue Stream and Note
Obligations to the SPE in exchange for the DBD Membership Interest, and
(iii) that the fair market value of the DBD Membership Interest after giving
effect to the Restructuring shall equal the sum of (x) the principal and accrued
interest outstanding under the Note Obligations as of the date of the
Restructuring and (y) the fair market value of the Revenue Stream under the
Agreement prior to giving effect to the Amendment. The Company and the Purchaser
covenant and agree to report consistently with the foregoing for their financial
reporting and income tax reporting purposes.

 

2.4.2.      Consistent with the Agreement, the Company and each Investor intend
that, for federal, state and local income tax purposes, the relationship between
the Purchaser and the Company that is created by this Amendment with respect to
the transactions effected pursuant to the Amendment, including the Restructuring
and the SPE shall be treated as a continuation of the tax partnership that was
created pursuant to the Agreement with respect to the Revenue Share (the “Tax
Partnership”), with the Purchaser and the Company being treated as partners of
such partnership, as they have been under the Agreement, but with the SPE as the
entity embodying such partnership, whereas previous to the consummation of the
Restructuring no such entity existed, and the Tax Partnership was a deemed
partnership for federal, state and local income tax purposes.

 

2.4.3.      The Company and the Purchaser each hereby agree that for purposes of
determining the Company’s and the Purchaser’s distributive share of income,
gain, loss and deduction of the Tax Partnership:

 

2.4.3.1.           The Tax Partnership shall maintain capital accounts for each
of the Company and the Purchaser consistent with the rules of Treasury
Regulations Section 1.704-1(b); it being understood that under no circumstances
shall any such rule override the economic relationship between the parties as to
their respective shares of the Monetization Revenues set forth in this
Amendment;

 

2.4.3.2.           As described in the Agreement, in connection with the
original formation of the Tax Partnership, (i) the Purchaser was deemed to have
purchased from the Company certain rights to exploit the Patents and to have
contributed such rights to the Tax Partnership and (ii) the Company was deemed
to have contributed to the Tax Partnership certain rights to exploit the Patents
having a value set forth in the Agreement. The rights to exploit the Patents
deemed contributed by the Purchaser and the Company to the Tax Partnership and
described in this provision are collectively referred to herein as the “Patent
Rights”; and

 

2.4.3.3.           The Tax Partnership shall allocate items of income, gain,
loss and deduction to the Company and the Purchaser in a manner that causes the
capital accounts of the parties to be equal to the amounts payable pursuant to
this Amendment if the Tax Partnership sold the Patent Rights

 

11

--------------------------------------------------------------------------------


 

and any other non-cash assets for an amount equal to the book value of the
Patent Rights and any other non-cash assets (as determined pursuant to Treasury
Regulations Section 1.704-1(b)) and distributed the proceeds and any other cash
pursuant to this Amendment.

 

2.4.4.      The Company and the Purchaser shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with any treatment described herein.  DBD, or its designee, shall be the tax
matters partner of the Tax Partnership pursuant to Section 6231(a)(7) of the
Code and the “partnership representative” for purposes of the Partnership Tax
Audit Rules (in each of such capacities, the “Tax Matters Partner”). To the
extent possible, the Tax Matters Partner will cause the Tax Partnership to elect
out of, and not be subject to, the Partnership Tax Audit Rules. To the extent
that the Partnership Tax Audit Rules nevertheless apply to the Tax Partnership,
the Tax Matters Partner shall be permitted to take any and all actions under the
Partnership Tax Audit Rules, including making the election under Section 6226 of
the Code in connection with any audit. If the Tax Partnership is subject to any
Entity Taxes, the Tax Matters Partner shall allocate such Entity Taxes among the
partners of the Tax Partnership in a manner it determines to be fair and
equitable and by reducing amounts otherwise distributable to such partners, and
any Entity Taxes so allocated shall treated as having been distributed to the
applicable partners. To the extent that a portion of the Entity Taxes for a
prior year relates to a former partner of the Tax Partnership, the Tax Matter
Partner may require such former partner to indemnify the Tax Partnership for its
allocable portion of such taxes.  Each partner of the Tax Partnership
acknowledges that, notwithstanding the transfer or other disposition of all or
any portion of its interest in the Tax Partnership, pursuant to this
Section 2.4.4, it may remain liable for tax liabilities with respect to its
allocable share of income and gain of the Tax Partnership for the Tax
Partnership’s taxable years (or portions thereof) prior to such transfer or
other disposition, as applicable, under the Partnership Tax Audit Rules.

 

2.4.5.      The Company and the Purchaser will cooperate to provide each other
with any information reasonably requested by any of them in connection with the
preparation or filing of any return, declaration, report, election, information
return or other statement or form filed or required to be filed with any
governmental authority relating to taxes (a “Tax Return”) for any of them or for
or relating to the Tax Partnership.  The Company shall be responsible for
preparing and filing any Tax Return for or relating to the Tax Partnership, and
the out-of-pocket costs incurred in connection with the preparation and filing
of any Tax Return for or relating to the Tax Partnership shall be treated as an
expense of the Tax Partnership.

 

2.4.6.      For the avoidance of doubt, no fiduciary relationship is intended to
be created by this Amendment between the Company and the Purchaser.

 

12

--------------------------------------------------------------------------------


 

3.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Purchaser to enter into this Amendment, the Company
hereby represents and warrants to the Purchaser as of the Amendment Effective
Date and as of the Restructuring Effective Date that:

 

3.1.         Organization and Business.  The Company is (a) a duly organized and
validly existing corporation, (b) in good standing under the laws of the
jurisdiction of its incorporation, and (c) has the power and authority,
corporate or otherwise, necessary (i) to enter into and perform this Amendment
and the Documents to which it is a party, and (ii) to carry on the business now
conducted or proposed to be conducted by it.

 

3.2.         Qualification.  The Company and each of its Subsidiaries is duly
and legally qualified to do business as a foreign corporation or limited
liability company and is in good standing in each state or jurisdiction in which
such qualification is required and is duly authorized, qualified and licensed
under all laws, regulations, ordinances or orders of public authorities, or
otherwise, to carry on its business in the places and in the manner in which it
is conducted.

 

3.3.         Operations in Conformity with Law, etc.  The operations of the
Company and each of its Subsidiaries as now conducted or proposed to be
conducted are not in violation in any material respect of, nor is the Company or
any of its Subsidiaries in default in any material respect under, any Legal
Requirement.

 

3.4.         Authorization and Non-Contravention.  The Company and each of its
Subsidiaries has taken all corporate, limited liability or other action required
to execute, deliver and perform this Amendment and each other Document.  All
necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person of any of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  This Amendment and each other Document does not (i) contravene the
terms of any of the Company’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (x) any Contractual Obligation of the
Company or its applicable Subsidiaries or (y) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Company or any such Subsidiary is subject or (iii) violate any Legal
Requirement.

 

3.5.         Intellectual Property.  The representations and warranties set
forth in Section 4.5 of the Agreement are true and correct.  Without limiting
the foregoing, Owner is the entire, valid, sole and exclusive owner of all
rights, title and interest in and to all of the Patents, including the right to
sue for past, present and future infringement of the Patents, with good and
marketable title thereto, and with the full and absolute right to freely assign,
sell or exclusively license any of the Patents, subject only to the obligation
of the Company to make the Third Party Payments reflected in full on Schedule
I(d) to the Amendment (which, with respect to the Designated Portfolio, are
reflected on Schedule I(c) to the Amendment).

 

3.6.         Required Consents. The Company has, as of the date hereof and as of
the Restructuring Effective Date, the full right to assign and grant licenses
with respect to the

 

13

--------------------------------------------------------------------------------


 

Patents, and to assign such rights to the Collateral Agent and to the SPE, free
of all liens, claims or encumbrances, and without triggering any payment
obligations subject only to the consents set forth on Schedule 2.2.1 to the
Amendment, all of which have been obtained other than the consents that are
specified as “Required Consents” on Schedule 2.2.1 to the Amendment.  No
payments to any third parties will be triggered by any Disposition of the
Patents by the Company (including the contribution of the Designated Portfolios
to the SPE), or with respect to the Designated Portfolio, by any Disposition of
Patents by the SPE (other than on account of agreements entered into by the SPE)
other than, with respect to the Designated Portfolios the payments that are
described on Schedule I(c) to the Amendment and, with respect to any other
Patents, payments required under the Patent Agreements which are listed on
Schedule I(d) to the Amendment, true, correct and complete copies of which have
been provided to the Collateral Agent, all of such payments, for the avoidance
of doubt, are due following or are triggered by revenues received following the
date hereof.

 

3.7.         No Default.  There is no Default or Event of Default under the
Agreement as of the date hereof, and as of the Restructuring Effective Date.

 

4.                                      EFFECTIVENESS.

 

4.1.         This Amendment shall become effective (the date of such
effectiveness, the “Amendment Effective Date”) upon the satisfaction of each of
the conditions set forth in this Section 4.1 to the satisfaction of the
Collateral Agent (provided that the Collateral Agent may waive any such
condition in its sole discretion):

 

4.1.1.      The receipt by the Collateral Agent of the following: (i) fully
executed copies of this Amendment, executed by the Company and each Subsidiary
Guarantor, (ii) amendments to the Security Agreement and any other Collateral
Documents in form and substance satisfactory to the Collateral Agent,
(iii) updated schedules to each of the Collateral Documents and to the Agreement
in form and substance satisfactory to the Collateral Agent reflecting any
changes thereto, (iv) an officer’s certificate from an Authorized Officer of the
Company certifying that the representations and warranties of the Company
contained in this Amendment are true and correct as of the date hereof in all
material respects and that the conditions set forth in this Section 4.1 have
been fully satisfied, (v) a grant by the Company to the Collateral Agent of a
power-of-attorney to take all steps in the Company’s name in furtherance of the
management of the Designated Portfolio and Monetization Activities in form and
substance acceptable to the Collateral Agent, and (vi) such other documents and
deliverables to the extent required by the Collateral Agent.

 

4.1.2.      The execution, delivery, and performance by the Company of this
Amendment and each of the Collateral Documents, as applicable, having been duly
authorized by all necessary corporate or other organizational action on the part
of the Company and not (i) violating any material provision of federal, state,
or local law or regulation applicable to the Company, or the Organization
Documents of the Company, or any order, judgment, or decree of any court or

 

14

--------------------------------------------------------------------------------


 

other Governmental Authority binding on any such entity, (ii) conflicting with,
resulting in a breach of, or constituting (with due notice or lapse of time or
both) a default under any material agreement of the Company, (iii) resulting in
or requiring the creation or imposition of any Lien of any nature whatsoever
upon any assets of the Company, or (iv) requiring any approval of any holder of
Capital Stock of the Company or any approval or consent of any Person or trigger
any payment obligation under any material agreement (including any agreement
referenced on Schedule 1(b) of the Agreement), except for the Required Consents
being required to effect the Restructuring.

 

4.1.3.      The Collateral Agent shall have received an opinion of counsel to
the Company in form and substance satisfactory to it as to the due
authorization, execution, delivery and enforceability of the Amendment and the
amendments to the Collateral Documents and as to other customary matters.

 

4.2.         The Restructuring shall become effective (the date of such
effectiveness, the “Restructuring Effective Date”) subject to, and upon the
satisfaction of each of the conditions set forth in this Section 4.2 to the
satisfaction of the Collateral Agent, time being of the essence in each
applicable such conditions; provided, that the Collateral Agent may waive or
extend the time to perform any such condition in its sole discretion:

 

4.2.1.      The Company shall have submitted to the SEC a draft of its proxy
seeking shareholder approval for the Restructuring and ratification of this
Amendment, which shall be in form and substance satisfactory to the Collateral
Agent, within thirty (30) days of the Amendment Effective Date(3).

 

4.2.2.      The Company shall have obtained shareholder approval for the
Restructuring and ratification of this Amendment, which shall be in form and
substance satisfactory to the Collateral Agent, and all of the Required Consents
within ninety (90) days of the Amendment Effective Date(4).

 

4.2.3.      The Restructuring (including the contribution of the Patents to the
SPE) shall have been consummated on or before November 1, 2017.

 

4.2.4.      The Collateral Agent shall have received satisfactory evidence of
the execution of a consent to the Restructuring by the holder of the Weintraub
Note, and an extension or restructuring of such instrument satisfactory to the
Collateral Agent.

 

4.2.5.      The representations and warranties set forth in Section 3 hereof
shall be true and correct as of the Restructuring Effective Date.

 

--------------------------------------------------------------------------------

(3)  The date being September 2, 2017, if a Business Day.  If September 2, 2017
is not a Business Day, then the next Business Day that immediately follows.

(4)  The date being November 1, 2017.

 

15

--------------------------------------------------------------------------------


 

4.2.6.      The Collateral Agent shall have received evidence satisfactory to it
that the Magnus IP GmbH litigation in Germany is being resolved in accordance
with the instructions provided to the Company by the Collateral Agent.

 

4.2.7.      The Collateral Agent shall have received an officer’s certificate
from an Authorized Officer of the Company certifying that the representations
and warranties of the Company contained in this Amendment are true and correct
as of the date of the Restructuring in all material respects and that the
conditions set forth in this Section 4.2 have been fully satisfied.

 

4.2.8.      The Collateral Agent shall have received an opinion of counsel to
the Company and its Subsidiaries in form and substance satisfactory to it as to
customary matters, including the validity and sufficiency of the Required
Consents and the effectiveness of the Restructuring.

 

4.2.9.      No Default or Event of Default shall have occurred.

 

4.2.10.    At the election of the Company, with prior written notice to the
Collateral Agent, either (i) all accrued and unpaid interest on the Notes due
under Section 2.4 of the Agreement shall be paid on or before the Restructuring
Effective date; or (ii) such accrued and unpaid interest shall be included in
the calculation of Cash Advance.

 

4.2.11.    (i) A copy of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or other
constitutive document, including all amendments thereto, of the Company and its
subsidiaries, certified as of a recent date by the Secretary of State of the
state of its organization and a certificate as to the good standing of the
Company and its subsidiaries as of a recent date, from such Secretary of State
(or, in each case, a comparable governmental official, if available); (ii) a
certificate of the Secretary or Assistant Secretary of the Company certifying
(A) that attached thereto is a true and complete copy of the by-laws and any
limited liability company agreement of the Company as in effect on the date
thereof and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or managers of the
Company authorizing the execution, delivery and performance of the Documents,
and that such resolutions and consents have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Company or the applicable subsidiary have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing this Amendment or
any other Document on behalf of the Company; and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

 

16

--------------------------------------------------------------------------------


 

5.                                      MISCELLANEOUS.

 

5.1.         Effectiveness of Amendment. Except as specifically amended or
waived above, the Agreement and the Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.  The execution, delivery
and effectiveness of this Amendment and the Collateral Documents, as applicable,
shall not operate as a waiver of any right, power or remedy of the Collateral
Agent or any Investor under the Agreement or any Document, nor constitute a
waiver of any provision of the Agreement or any Document, except solely in the
event that the Amendment Effective Date or the Restructuring Effective Date, as
applicable, occurs and then to the extent as specifically provided by this
Amendment.  If there is a discrepancy between the terms of the Agreement and
this Amendment, the terms of this Amendment shall govern.  Notwithstanding the
Restructuring, the rights and obligations of the parties under the Agreement and
the other Documents shall survive in full force and effect, except to the extent
modified by this Amendment.  Without limiting the foregoing, the Company’s
obligations to pay expenses of the Purchaser and to indemnify the Purchaser
under Sections 9.1 and 9.2, respectively, of the Agreement shall survive and be
fully preserved, and the security interests granted under the Collateral
Documents shall continue in full force and effect and shall secure the Notes and
the Revenue Stream until the Restructuring Effective Date occurs, except that
each party shall bear its own expenses incurred in connection with the
completion of the transactions contemplated by the Amendment. Any breach of this
Amendment shall constitute an Event of Default and give rise to all of the
rights and remedies of the Collateral Agent and the Purchaser that are provided
under this Amendment, the Agreement and the Collateral Documents.

 

5.2.         Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument.  Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page.  Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment.

 

5.3.         Venue. The provisions of Section 9.7 of the Agreement are hereby
incorporated into this Amendment by reference to the fullest extent as if the
text of such provisions were set forth in their entirety herein.

 

5.4.         Interpretation; Governing Law, etc. The provisions of Section 9.9
of the Agreement are hereby incorporated into this Amendment by reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.

 

(The remainder of this page has been intentionally left blank.)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date and year first above written.

 

 

 

 

Purchaser:

 

 

 

 

 

DBD Credit Funding LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

Collateral Agent:

 

 

 

 

 

DBD Credit Funding LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Company:

 

 

 

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MOTHEYE TECHNOLOGIES, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SAMPO IP, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

RELAY IP, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-20

--------------------------------------------------------------------------------


 

CYBERFONE SYSTEMS, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

VANTAGE POINT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

CRFD RESEARCH, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

E2E PROCESSING, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

LOOPBACK TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-21

--------------------------------------------------------------------------------


 

LOOPBACK TECHNOLOGIES II, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SIGNAL IP, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

HYBRID SEQUENCE IP, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SYNCHRONICITY IP LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SOEMS ACQUISITION CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-22

--------------------------------------------------------------------------------


 

IP LIQUIDITY VENTURES ACQUISITION LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

IP LIQUIDITY VENTURES, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SARIF BIOMEDICAL ACQUISITION LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SARIF BIOMEDICAL LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-23

--------------------------------------------------------------------------------


 

SELENE COMMUNICATION TECHNOLOGIES, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

DA ACQUISITION LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

DYNAMIC ADVANCES, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

CLOUDING CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

TRAVERSE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-24

--------------------------------------------------------------------------------


 

TLI ACQUISITION CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

TLI COMMUNICATIONS LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MEDTECH GROUP ACQUISITION CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

ORTHOPHOENIX, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

TLIF, LLC

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-25

--------------------------------------------------------------------------------


 

3D NANOCOLOR CORP.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

BISMARCK IP INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MAGNUS IP GMBH

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MUNITECH IP S.À.R.L.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

VERMILION PARTICIPATIONS

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-26

--------------------------------------------------------------------------------


 

MARATHON VENTURES S.À.R.L.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

NYANZA PROPERTIES

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MARATHON IP GMBH

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MEDTECH DEVELOPMENT DEUTSCHLAND GMBH

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

SYNCHRONICITY IP GMBH

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-27

--------------------------------------------------------------------------------


 

TLI COMMUNICATIONS GMBH

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

A-28

--------------------------------------------------------------------------------


 

SCHEDULE I(c)

 

Designated Portfolios and Related Third Party Payments

 

Pursuant to the agreements and sections identified below, the Company is
required to make payments upon the receipt of certain Monetization Revenue:

 

1)             The following sections of the Amended and Restated Exclusive
License Agreement by and between Rensselaer Polytechnic Institute (“RPI”) and
Dynamic Advances, LLC provide for contingent payments to be paid to RPI upon the
occurrence of certain events.

(i)                                     Section 4.1 and Exhibit B

(ii)                                  Section 14.3

 

2)             The  following sections of the Patent Purchase Agreement by and
between CPT IP Holdings, LLC (“CPT”) and Traverse Technologies Corp. for
solely-owned patents provide for contingent payments to be paid upon the
occurrence of certain events:

(i)                                     Section 3.4.2

(ii)                                  Section 3.8

 

3)             The  following sections of the Patent Purchase Agreement by and
between CPT IP Holdings, LLC (“CPT”) and Traverse Technologies Corp. for
co-owned patents provide for contingent payments to be paid to CPT upon the
occurrence of certain events:

(iii)                               Section 3.3

(iv)                              Section 3.7

 

4)             The following sections of the Patent Purchase Agreement by and
between Siemens Switzerland Ltd. (collectively the “Sellers”) and Marathon IP
GmbH provide for contingent payments to be paid upon the occurrence of certain
events:

(i)                                     Section 3.4.2

(ii)                                  Section 3.4.3

(i)                                     Section 3.7

 

Subsidiary

 

Country

 

Patent #

 

APLN #

 

Issued Date

 

Expiry Date

 

Status

Dynamic

 

US

 

5327893

 

07/962,777

 

07/12/94

 

10/19/12

 

Issued-Dead

Dynamic

 

US

 

5637185

 

08/413,487

 

06/10/97

 

03/30/15

 

Issued-Dead

Dynamic

 

US

 

7177798

 

09/861,860

 

02/13/07

 

11/06/21

 

Issued-Live

Dynamic

 

US

 

7306337

 

10/787,359

 

11/11/07

 

07/09/25

 

Issued-Live

Magnus IP

 

US

 

 

 

60/352,452

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

8131399

 

10/353,142

 

3/6/12

 

07/15/26

 

Issued-Live

Magnus IP

 

US

 

8538589

 

13/366,095

 

9/17/13

 

01/28/22

 

Issued-Live

Magnus IP

 

US

 

 

 

10/353,110

 

 

 

01/28/22

 

App-Dead

Magnus IP

 

US

 

 

 

10/672,527

 

 

 

01/28/22

 

App-Dead

Magnus IP

 

US

 

7860495

 

10/915,034

 

12/28/10

 

10/28/29

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

US

 

 

 

12/629,548

 

 

 

08/09/24

 

App-Dead

Magnus IP

 

US

 

8200273

 

12/953,244

 

6/12/12

 

08/09/24

 

Issued-Live

Magnus IP

 

US

 

7139239

 

10/958,770

 

11/21/06

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7437596

 

11/538,654

 

10/14/08

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7664573

 

10/952,705

 

2/16/10

 

07/24/25

 

Issued-Live

Magnus IP

 

US

 

7746887

 

11/402,743

 

6/29/10

 

04/28/29

 

Issued-Live

Magnus IP

 

US

 

 

 

60/823,788

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

9030315

 

11/846,218

 

5/12/15

 

12/09/31

 

Issued-Live

Magnus IP

 

US

 

 

 

60/823,909

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

 

 

60/823,912

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

8264371

 

11/969,111

 

9/11/12

 

06/11/31

 

Issued-Live

Magnus IP

 

US

 

 

 

12/124,452

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

 

 

61/037,739

 

 

 

 

 

App-Dead

Magnus IP

 

US

 

8224282

 

12/406,799

 

7/17/12

 

10/15/29

 

Issued-Live

Magnus IP

 

US

 

8350691

 

12/269,136

 

1/8/13

 

02/01/25

 

Issued-Live

Magnus IP

 

US

 

7363036

 

10/824,800

 

4/22/08

 

06/20/23

 

Issued-Live

Magnus IP

 

AUSTRIA

 

AT521160

 

5109169.2

 

08/17/11

 

10/05/24

 

Issued-Dead

Magnus IP

 

AUSTRIA

 

AT530961

 

3735054.3

 

10/26/11

 

01/28/22

 

Issued-Dead

Magnus IP

 

AUSTRIA

 

AT615998

 

5108954.8

 

06/05/13

 

09/29/24

 

Issued-Dead

Magnus IP

 

AUSTRIA

 

AT334459

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

BELGIUM

 

BE1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

BRASIL

 

PI0710612

 

PI0710612-2

 

 

 

08/16/31

 

App-Live

Magnus IP

 

BRASIL

 

 

 

PI0821881-1

 

 

 

 

 

App-Live

Magnus IP

 

CANADA

 

2647652

 

2647652

 

11/20/12

 

04/12/26

 

Issued-Dead

Magnus IP

 

CANADA

 

2662014

 

2662014

 

07/08/14

 

08/29/26

 

Issued-Dead

Magnus IP

 

CANADA

 

2711225

 

2711225

 

01/21/14

 

01/03/28

 

Issued-Live

Magnus IP

 

CANADA

 

2836941

 

2836941

 

05/17/16

 

08/29/26

 

Issued-Dead

Magnus IP

 

SWITZERLAND

 

CH1470456

 

3707570.2

 

12/30/09

 

01/28/22

 

Issued-Dead

Magnus IP

 

SWITZERLAND

 

CH1470457

 

3735054.3

 

10/26/11

 

01/28/22

 

Issued-Dead

Magnus IP

 

SWITZERLAND

 

CH1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1643324

 

5108954.8

 

06/05/13

 

09/29/24

 

Issued-Dead

Magnus IP

 

SWITZERLAND

 

CH1646185

 

5109169.2

 

08/17/11

 

10/05/04

 

Issued-Dead

 

--------------------------------------------------------------------------------


 

Magnus IP

 

SWITZERLAND

 

CH2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Dead

Magnus IP

 

SWITZERLAND

 

CH1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

CHINA

 

 

 

200780032280.2

 

 

 

08/29/26

 

App-Dead

Magnus IP

 

CHINA

 

CN101422019

 

200780012887.4

 

09/10/14

 

04/12/26

 

Issued-Live

Magnus IP

 

CHINA

 

CN101971568

 

200880123790.5

 

10/30/13

 

01/03/28

 

Issued-Live

Magnus IP

 

CHINA

 

 

 

201410392441.0

 

 

 

04/12/26

 

App-Live

Magnus IP

 

GERMANY

 

 

 

10317962.3

 

 

 

04/17/23

 

App-Dead

Magnus IP

 

GERMANY

 

DE602005029532.1

 

5109169.2

 

08/17/11

 

10/05/25

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005039869.4

 

5108954.8

 

06/05/13

 

09/29/25

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005042990.5

 

5012617.6

 

03/19/14

 

06/13/25

 

Issued-Dead

Magnus IP

 

GERMANY

 

DE602008030307.1

 

8869509.3

 

02/12/14

 

12/16/28

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60330750.7

 

3707570.2

 

12/30/09

 

01/28/23

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60338908.2

 

3735054.3

 

10/26/11

 

01/28/23

 

Issued-Live

Magnus IP

 

GERMANY

 

DE502004001017.2

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

GERMANY

 

 

 

112007001804.6

 

 

 

08/29/26

 

App-Live

Magnus IP

 

GERMANY

 

DE2642696

 

13172203.5

 

05/24/17

 

06/13/25

 

Issued-Live

Magnus IP

 

EPO

 

EP1470456

 

3707570.2

 

12/30/09

 

01/27/23

 

Issued-Live

Magnus IP

 

EPO

 

EP1470457

 

3735054.3

 

10/26/11

 

01/27/23

 

Issued-Live

Magnus IP

 

EPO

 

EP1494191

 

4100499.5

 

07/26/06

 

02/09/24

 

Issued-Dead

Magnus IP

 

EPO

 

EP1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Dead

Magnus IP

 

EPO

 

EP1643324

 

5108954.8

 

06/05/13

 

09/27/25

 

Issued-Live

Magnus IP

 

EPO

 

EP1646185

 

5109169.2

 

08/17/11

 

10/03/25

 

Issued-Live

Magnus IP

 

EPO

 

EP2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Live

Magnus IP

 

EPO

 

 

 

07101252.0

 

 

 

10/05/24

 

App-Live

Magnus IP

 

EPO

 

 

 

7774303.7

 

 

 

04/12/26

 

App-Live

Magnus IP

 

EPO

 

EP2642696

 

13172203.5

 

05/24/17

 

08/09/24

 

Issued-Live

Magnus IP

 

EPO

 

 

 

13172204.3

 

 

 

08/09/24

 

App-Live

Magnus IP

 

SPAIN

 

ES2270271

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Live

Magnus IP

 

FINLAND

 

FI1470456

 

3707570.2

 

12/30/09

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR2642696

 

13172203.5

 

05/24/17

 

06/13/25

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470456

 

3707570.2

 

12/30/09

 

01/27/23

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470457

 

3735054.3

 

10/26/11

 

01/27/23

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

FRANCE

 

FR1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1643324

 

5108954.8

 

06/05/13

 

09/27/25

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1646185

 

5109169.2

 

08/17/11

 

10/03/25

 

Issued-Live

Magnus IP

 

FRANCE

 

FR2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

UNITED KINGDOM

 

GB1470456

 

3707570.2

 

12/30/09

 

01/27/23

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1470457

 

3735054.3

 

10/26/11

 

01/27/23

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1643324

 

5108954.8

 

06/05/13

 

09/29/24

 

Issued-Dead

Magnus IP

 

UNITED KINGDOM

 

GB1646185

 

5109169.2

 

08/17/11

 

10/05/24

 

Issued-Dead

Magnus IP

 

UNITED KINGDOM

 

GB2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

GREECE

 

GR1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

IRELAND

 

IE1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

ITALY

 

IT2642696

 

13172203.5

 

05/24/17

 

06/13/25

 

Issued-Live

Magnus IP

 

ITALY

 

IT1470457

 

3735054.3

 

10/26/11

 

01/27/23

 

Issued-Live

Magnus IP

 

ITALY

 

IT1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

ITALY

 

IT1643324

 

5108954.8

 

06/05/13

 

09/27/25

 

Issued-Live

Magnus IP

 

ITALY

 

IT1646185

 

5109169.2

 

08/17/11

 

10/03/25

 

Issued-Live

Magnus IP

 

ITALY

 

IT2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Live

Magnus IP

 

ITALY

 

IT1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

SOUTH KOREA

 

100989017

 

1020087024880

 

10/20/10

 

04/12/26

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

101272384

 

1020107014107

 

06/07/13

 

03/30/27

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

KR101202914B1

 

1020107014718

 

11/20/12

 

12/16/28

 

Issued-Live

Magnus IP

 

MEXICO

 

MX313282

 

MX/a/2010/007211

 

09/12/13

 

01/03/28

 

Issued-Live

Magnus IP

 

MEXICO

 

MX322526

 

MX/a/2013/010239

 

08/01/14

 

01/03/28

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1470456

 

3707570.2

 

12/30/09

 

01/28/22

 

Issued-Dead

Magnus IP

 

NETHERLANDS

 

NL1470457

 

3735054.3

 

10/26/11

 

01/28/22

 

Issued-Dead

Magnus IP

 

NETHERLANDS

 

NL1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1643324

 

5108954.8

 

06/05/13

 

09/27/25

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

NETHERLANDS

 

NL1646185

 

5109169.2

 

08/17/11

 

10/03/25

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

WO/PCT

 

 

 

PCT/US2003/002556

 

 

 

01/28/22

 

App-Dead

Magnus IP

 

WO/PCT

 

 

 

PCT/US2003/002559

 

 

 

01/28/22

 

App-Dead

Magnus IP

 

WO/PCT

 

 

 

PCT/US2007/007984

 

 

 

04/12/26

 

App-Dead

Magnus IP

 

WO/PCT

 

 

 

PCT/US2007/077107

 

 

 

08/29/26

 

App-Dead

Magnus IP

 

WO/PCT

 

 

 

PCT/US2008/013746

 

 

 

01/03/28

 

App-Dead

Magnus IP

 

SWEDEN

 

SE1470456

 

3707570.2

 

12/30/09

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1470457

 

3735054.3

 

10/26/11

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1626532

 

5012617.6

 

03/19/14

 

06/12/25

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1643324

 

5108954.8

 

06/05/13

 

09/29/24

 

Issued-Dead

Magnus IP

 

SWEDEN

 

SE1646185

 

5109169.2

 

08/17/11

 

10/05/24

 

Issued-Dead

Magnus IP

 

SWEDEN

 

SE2225854

 

8869509.3

 

02/12/14

 

12/15/28

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1494191

 

4100499.5

 

07/26/06

 

04/17/23

 

Issued-Dead

Magnus IP

 

IRELAND

 

1470456

 

3707570.2

 

12/30/09

 

 

 

Issued-Dead

Traverse

 

US

 

8658310

 

13/670,208

 

02/25/14

 

02/25/28

 

Issued-Live

Traverse

 

US

 

8420258

 

12/392,525

 

04/16/13

 

05/23/30

 

Issued-Live

Traverse

 

US

 

8481214

 

12/904,113

 

07/09/13

 

01/25/29

 

Issued-Live

Traverse

 

US

 

8652683

 

13/670,235

 

02/18/14

 

02/25/28

 

Issued-Live

Traverse

 

US

 

9349544

 

13/779,409

 

05/24/16

 

09/23/29

 

Issued-Live

Traverse

 

US

 

9362549

 

13/935,334

 

06/07/16

 

07/28/32

 

Issued-Live

Traverse

 

US

 

 

 

13/779,571

 

 

 

 

 

App-Live

Traverse

 

US

 

 

 

13/779,522

 

 

 

 

 

App-Live

Traverse

 

US

 

 

 

13/779,472

 

 

 

 

 

App-Live

Traverse

 

US

 

9412998

 

13/725,969

 

08/09/16

 

07/08/30

 

Issued-Live

Traverse

 

US

 

 

 

13/868,957

 

 

 

 

 

App-Live

Traverse

 

US

 

9705136

 

14/176,137

 

07/11/17

 

5/7/29

 

Issued-Live

Traverse

 

US

 

 

 

14/262,497

 

 

 

 

 

App-Live

Traverse

 

US

 

 

 

14/262,514

 

 

 

 

 

App-Live

Traverse

 

US

 

9431181

 

14/262,528

 

08/30/16

 

09/13/29

 

Issued-Live

Traverse

 

US

 

 

 

14/625,372

 

 

 

 

 

App-Live

Traverse

 

US

 

 

 

15/096,094

 

 

 

 

 

App-Live

 

--------------------------------------------------------------------------------


 

Traverse

 

US

 

 

 

61/067,018

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/130,679

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/254,090

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/578,545

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/603,833

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/615,179

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/667,876

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/677,317

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/752,437

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/806,819

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/868,002

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/887,447

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/904,417

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/910,955

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/941,205

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

61/978,161

 

 

 

 

 

App-Dead

Traverse

 

US

 

 

 

62/077,221

 

 

 

 

 

App-Dead

Traverse

 

CHINA

 

CN101953014

 

200980106188.5

 

11/05/14

 

02/25/29

 

Issued-Live

Traverse

 

CHINA

 

CN102044659

 

201010519800.6

 

07/20/16

 

10/22/29

 

Issued-Live

Traverse

 

CHINA

 

 

 

201410525768.0

 

 

 

 

 

App-Live

Traverse

 

CHINA

 

CN104145355

 

201280070082.6

 

09/28/16

 

12/21/31

 

Issued-Live

Traverse

 

CHINA

 

104247089

 

201380020549.0

 

11/30/16

 

02/27/22

 

Issued-Live

Traverse

 

CHINA

 

 

 

201380035121.3

 

 

 

 

 

App-Live

Traverse

 

CHINA

 

 

 

201610681078.3

 

 

 

 

 

App-Live

Traverse

 

GERMANY

 

1.12009E+11

 

112009000443.1

 

01/20/17

 

02/25/29

 

Issued-Live

Traverse

 

EPO

 

 

 

13755702.1

 

 

 

 

 

App-Live

Traverse

 

UNITED KINGDOM

 

 

 

GB1411191.8

 

 

 

 

 

App-Live

Traverse

 

UNITED KINGDOM

 

 

 

GB1500515.0

 

 

 

 

 

App-Live

Traverse

 

HONG KONG

 

 

 

15102781.2

 

 

 

 

 

App-Live

Traverse

 

JAPAN

 

5765942

 

2010-547867

 

06/26/15

 

02/25/29

 

Issued-Live

Traverse

 

JAPAN

 

 

 

2010-236771

 

 

 

 

 

App-Dead

Traverse

 

JAPAN

 

6082862

 

2014-209155

 

02/03/17

 

02/25/29

 

Issued-Live

Traverse

 

JAPAN

 

 

 

2015-075220

 

 

 

 

 

App-Dead

Traverse

 

JAPAN

 

 

 

2015-520694

 

 

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

101513384

 

1020137020275

 

04/17/15

 

02/25/29

 

Issued-Live

Traverse

 

SOUTH KOREA

 

101307623

 

1020107018725

 

09/12/13

 

02/25/29

 

Issued-Live

Traverse

 

SOUTH KOREA

 

101503659

 

1020147025921

 

03/17/15

 

02/25/29

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Traverse

 

SOUTH KOREA

 

 

 

1020100103245

 

 

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020147019213

 

 

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020147027205

 

 

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020157002572

 

 

 

 

 

App-Live

Traverse

 

SINGAPORE

 

11201405271X

 

11201405271X

 

02/08/17

 

02/27/33

 

Issued-Live

Traverse

 

WO/PCT

 

 

 

PCT/US2009/035195

 

 

 

 

 

App-Dead

Traverse

 

WO/PCT

 

 

 

PCT/US2012/071529

 

 

 

 

 

App-Dead

Traverse

 

WO/PCT

 

 

 

PCT/US2013/028108

 

 

 

 

 

App-Dead

Traverse

 

WO/PCT

 

 

 

PCT/US2013/049382

 

 

 

 

 

App-Dead

Traverse

 

WO/PCT

 

 

 

PCT/US2014/011556

 

 

 

 

 

App-Dead

 

--------------------------------------------------------------------------------


 

SCHEDULE I(d)

 

Patent Agreements

 

·                  Patent Purchase Agreement by and between Siemens Enterprise
Communications Gmbh & Co. KG and CyberFone Systems, LLC dated May 6, 2013

·                  Patent Purchase Agreement by and among Clouding IP, LLC,
Clouding Corp. and the Company dated August 29, 2014

·                  Patent Purchase Agreement by and between TeleCommunication
Systems, Inc. and CRFD Research, Inc. dated September 27, 2013

·                  License Agreement by and between TeleCommunication
Systems, Inc. and CRFD Research, Inc. dated September 27, 2013

·                  Merger Agreement by and among Cyberfone Systems, LLC, TechDev
Holdings, LLC, The Spangenberg Family Foundation for the Benefit of Children’s
Healthcare and Education and Cyberfone Acquisition Corporation dated April 22,
2013

·                  Agreement by and among TechDev Holdings, LLC, The Spangenberg
Family Foundation for the Benefit of Children’s Healthcare and Education, DA
Acquisition LLC and the Company dated May 2, 2014

·                  Patent Purchase Agreement by and between TT IP, LLC and the
Company dated October 15, 2013

·                  Patent Purchase Agreement by and between Avaya Inc. and
Cyberfone Systems, LLC dated June 28, 2012

·                  Agreement by and between Granicus IP, LLC, The Spangenberg
Family Foundation for the Benefit of Children’s Healthcare and Education, IP
Liquidity Ventures Acquisition LLC and the Company dated May 2, 2014

·                  Patent Purchase Agreement by and between Delphi
Technologies, Inc. and Loopback Technologies, Inc. dated October 31, 2013

·                  Amendment to the Patent Purchase Agreement by and between
Delphi Technologies, Inc. and Loopback Technologies, Inc. dated December 16,
2013

·                  Interest Sale Agreement by and among MedTech Development,
LLC, Medtech Group Acquisition Corp. and the Company dated October 13, 2014

·                  Patent Sale and Purchase Agreement by and between MOSAID
Technologies Inc. and Relay IP, Inc. dated April 11, 2013

·                  Asset Purchase Agreement by and between GroupServe IP Trust,
LLC and LVL Patent Group, LLC dated June 10, 2012

·                  Agreement by and between TechDev Holdings, LLC, Sarif
Biomedical Acquisition LLC and the Company dated May 2, 2014

·                  Interest Sale Agreement by and among HeliosIP, LLC and Selene
Communication Technologies Acquisition LLC and the Company dated June 16, 2014

·                  Patent Purchase Agreement by and between Delphi
Technologies, Inc. and Loopback Technologies, Inc. dated October 31, 2013

·                  Amendment to the Patent Purchase Agreement by and between
Delphi Technologies, Inc. and Loopback Technologies, Inc. dated December 16,
2013

·                  Interest Purchase Agreement by and among Robert A. Whitman,
Mark S. Raskin, Eric Berger, Arnold Olefson, Eugene Yuan, Todd Ihrman, Thomas
Tedino, James Parker, Dr. Heinz Mattes,

 

--------------------------------------------------------------------------------


 

and Jason LaBerteaux, TLI Communications LLC, TLI Acquisition Corp. and the
Company dated September 19, 2014

·                  Patent Purchase Agreement by and between Intergraph
Corporation and Vantage Point Technology, Inc. dated September 25, 2013

·                  Patent Purchase Agreement by and between Cirrex Systems, LLC
and Motheye Technologies, LLC dated September 13, 2016

·                  Patent Purchase Agreement by and between Dan Schlager and
Synchronicity IP GmbH dated October 16, 2015

·                  Patent Purchase Agreement by and between CPT IP Holdings, LLC
and Traverse Technologies Corp., effective August 3, 2016 (containing, but not
limited to, patent US 9,362,549).

·                  Patent Purchase Agreement by and between CPT IP Holdings, LLC
and Traverse Technologies Corp., effective August 3, 2016 (containing, but not
limited to, patent US 8,658,310).

·                  Patent Purchase Agreement by and between Siemens
Aktiengesellschaft and Munitech IP S.a.r.l dated June 27, 2016

·                  Patent Purchase Agreement by and between Siemens Switzerland
Ltd. and SCUR-Alpha 990 GmbH  dated July 5, 2016

·                  Patent Funding and Exclusive License Agreements by and
between General Electric Company and PG Technologies S.a.r.l. dated August 15,
2016

·                  Amended and Restated Exclusive License Agreement by and
between Rensselaer Polytechnic Institute and Dynamic Advances, LLC dated
October 18, 2016

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2.1

Required Consents

 

1.              The Dynamic Advances Portfolio

 

a.              Consent related to the Amended and Restated Exclusive License
Agreement, dated October 18, 2016 by and between RPI and Dynamic Advances LLC.

 

b.              Consent related to the Settlement and License Agreement, dated
April 18, 2016, between Apple, Dynamic Advances, LLC, and Marathon Patent Group.

 

2.              The Magnus Portfolio

 

a.              Consent related to the Patent Purchase Agreement between Siemens
and SCUR-Alpha 990 GmbH (which became Marathon IP GmbH), effective July 5, 2016.

 

3.              The Traverse Portfolio

 

a.              Consent related to the Patent Purchase Agreement by and between
CPT IP Holdings, LLC and Traverse Technologies Corp., effective August 3, 2016
(containing, but not limited to, patent US 9,362,549).

 

b.              Consent related to the Patent Purchase Agreement by and between
CPT IP Holdings, LLC and Traverse Technologies Corp., effective August 3, 2016
(containing, but not limited to, patent US 8,658,310).

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2.2

 

Company Primary Tasks and Responsibilities

 

·                  Draft Disclosure Schedules to Restructuring Agreement
(subject to review by Collateral Agent and its attorneys).

 

·                  Update UCC searches for lien, judgment, and litigation
(subject to review by Collateral Agent and its attorneys).

 

·                  Prepare any necessary documentation to effect approval of the
Amendment by governing boards of the Company and its subsidiaries (subject to
review by Collateral Agent and its attorneys), and to reflect such approval.

 

·                  Provide all necessary certificates for the Restructuring
(e.g., pertaining to consents, accuracy of representations and warranties, no
defaults, satisfaction of closing conditions, certification of organizational
documents, incumbency certificates, etc.)

 

·                  Draft and execute any required legal opinions in customary
scope and form (subject to review by Collateral Agent and its attorneys).

 

·                  Draft and file any necessary public filings and disclosures
related to the signing of the Amendment (e.g., Form 8-K, press release) (subject
to approval by Collateral Agent).

 

·                  Prepare necessary consents and joinder agreements (subject to
review by Collateral Agent and its attorneys).

 

·                  Provide access to Company advisors, information and
documentation as requested by the Collateral Agent in connection with the
analysis by the Collateral Agent of structure of SPE, including tax-structuring,
impact of assignments of Designated Portfolios (or entities owning the same),
and legal constraints (e.g., foreign law) to determine optimal structure and
mechanics.

 

·                  Coordinate and manage execution of all necessary consents and
joinder agreements.

 

·                  Wind down of litigation as contemplated by Section 4.2.6,
including payment of any related professional fees and expenses.

 

·                  Prepare necessary documentation to secure shareholder
approvals (subject to review by Collateral Agent and its attorneys).

 

·                  Coordinate and manage all required filings with SEC and
shareholder approval process.

 

·                  Provide any documentation, consultation, and any other
information necessary to the analysis undertaken by the Collateral Agent related
to the determination of optimal structure and mechanics.

 

·                  For foreign entities, prepare any necessary documentation to
(i) effect any necessary filings, (ii) modify any governing documents (as
necessary), (iii) coordinate and

 

--------------------------------------------------------------------------------


 

obtain any necessary votes, approvals, and assignments required for any relevant
patent-owner entities (as necessary).

 

·                  Company foreign counsel to coordinate with the relevant
foreign counsel representing the Collateral Agent to draft and execute any
transfer documentation, any modification in articles of formation (or other
equivalent document) or any other governing documents necessary to effect the
assignment of the assets or equity interests, and determine and execute any
additional necessary actions to effect the transactions contemplated under the
Amendment.

 

·                  Prepare, assemble, and deliver necessary certificates related
to the contribution of the Designated Portfolios to the SPE (e.g., necessary
approvals, accuracy of representations and warranties, no defaults, satisfaction
of closing conditions, certification of organizational documents, incumbency
certificates, etc.).

 

·                  Draft and execute any required legal opinions in customary
scope and form (subject to review by Collateral Agent and its attorneys).

 

·                  Following SPE Restructuring, cooperate and provide reasonable
assistance to Collateral Agent in order to effect record transfers of the
Designated Portfolios.

 

·                  Work with Collateral Agent to provide any necessary notices
to third parties.

 

·                  Prepare and file any necessary public filings and disclosures
(subject to approval by Collateral Agent).

 

·                  Manage process of release of Liens against Patents other than
Designated Portfolios after completion of restructuring.

 

·                  Negotiate, prepare, and execute any necessary documentation
in order to effect the restructuring and/or extension of the Weintraub Note.

 

--------------------------------------------------------------------------------